Case 8:21-cv-00094-DOC-JDE Document 24 Filed 02/10/21 Page iof1i Page ID#:93

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

WATER FOR LIVING, LLC, a Delaware Limited Liability CASE NUMBER
Company, 8:21-cv-00094 DOC (JDEx)
Plaintiff(s)
Vv.
GFORCE CORPORATION d/b/a DFX SPORTS & FITNESS ORDER ON APPLICATION OF NON-
LLC, a Nevada corporation, et al. RESIDENT ATTORNEY TO APPEAR IN A
SPECIFIC CASE PRO HAC VICE [15][20]
Defendant(s).

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

 

Duff, Anderson J. of | Duff Law PLLC
Applicant’s Name (Last Name, First Name & Middle Initial 43-10 Crescent St. Ste. 1217
646.450.3607 917.920.4217 New York, New York 11101
Telephone Number Fax Number
ajd@hoganduff.com

E-Mail Address Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Water for Living, LLC

 

 

 

 

 

 

 

 

 

Name(s) of Party(ies) Represent Y Plaintiff(s) (1 Defendant(s) L) Other:
and designating as Local Counsel
Yoo, S. Christopher of Alvarado Smith
1 MacArthur Place, Suite 200
Designee’s Name (Last Name, First Name & Middle Initial Santa Ana. California 92707
169442 714.852.6800 714.852.6899
Designee’s Cal. Bar No. Telephone Number Fax Number
cyoo@alvaradosmith.com
E-Mail Address Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
(GRANTED
CIDENIED: C] for failure to pay the required fee.
C1 for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
C1 for failure to complete Application:
OC pursuant to L.R. 83-2.1.3.2: ] Applicant resides in California; L] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
O pursuant to L.R. 83-2.1.3.4; Local Counsel: CJ] is not member of Bar of this Court; L] does not maintain office
District.
L) because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: CJ be refunded CO not be refunded.

Dated: February 10, 2021 Namit o Cpitiv

 

David O. Carter, U.S. District Judge

 

G-64 Order (05/16) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 1
